Citation Nr: 1809241	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-29 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2011 decision, the Board denied the Veteran's claim for bilateral knee disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the Board's November 2011 decision.  In pertinent part, the Memorandum Decision found Board erred in its determination that VA had satisfied its duty to assist as the VA failed to make reasonable efforts to obtain the Veteran's missing service treatment record (STR); namely the Report of Medical History that accompanied the November 1972 separation examination.  Thereafter, in March 2014 the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain the original or a copy of the November 1972 Report of Medical History, to document efforts made to obtain the missing record, and to notify the Veteran if the record was unavailable.  

In June 2016, the Board found that the AOJ did not comply with the March 2014 Remand directives as there was no indication that the Veteran or his representative was notified of efforts to obtain the missing STR.  Accordingly, the Board remanded this case and instructed the AOJ to make further attempts to obtain the missing STR and to notify the Veteran and his representative of efforts made to obtain the evidence and if the record was unable to be located.  The Board notes that in May 2017, VA sent the Veteran a letter notifying him that a determination was made that his missing STR could not be located and therefore was unavailable for review.  In addition, the letter outlined all efforts made to obtain the outstanding STR including PIES requests made in August 2007, March 2014, and March 2017.  The letter additionally noted that an April 2017 response indicated that all available records were shipped and scanned into VBMS.  Accordingly, the Veteran was asked to submit any relevant documents in his possession.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In April and June 2016, the Veteran's attorney requested a copy of the claims file.  The record shows that the request for records was fulfilled by the Board in December 2016.


FINDING OF FACT

Providing the benefit-of-the-doubt to the Veteran, the evidence establishes that the bilateral knee disability is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants entitlement to service connection for bilateral knee disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability

The Veteran seeks entitlement to service connection for bilateral knee disability.  Specifically, the Veteran asserts that he was treated for bilateral knee pain during service and diagnosed with chondromalacia to which his current bilateral knee disability is etiologically related.

1. Factual Background

The service treatment records (STRs) include a November 1969 enlistment examination noting normal lower extremities and the Veteran denied any "trick" or locked knee, arthritis or swollen or painful joints.  A May 1971 periodic examination also noted normal lower extremities.  The Board notes that the Report of Medical History to this examination report is missing.  

In November 1972, the Veteran complained of problems with his knees and reported symptoms of cinching when running or bending.  The physician noted slight tenderness over the right patella and further noted a cracking and grating sound in both knees with range of motion (ROM).  The Veteran was diagnosed with chondromalacia.  The Veteran was instructed not to run or perform deep knee bends and he was referred to physical therapy for quad strengthening.  An X-ray study revealed no significant abnormality.  Two weeks later, a November 1972 separation examination noted normal lower extremities.  Again, the Board notes that the Report of Medical History to this examination report is missing.  

A February 2002 private medical record shows the Veteran was seen as a new patient for complaints of bilateral knee arthritis.  A May 2002 private medical record noted that the Veteran had some knee trouble during service.  An X-ray study revealed degenerative changes involving the patella and tibial spines with slight undulation and some irregularity of the articular surface of the medial femoral condyle.  The Veteran was diagnosed with degenerative changes bilaterally with questionable subtle osteochondral abnormality involving the medial femoral condyle on the right.  

In January 2004, the Veteran reported progressively worsening pain in his bilateral knee the past two years.  The Veteran was diagnosed with bilateral knee degenerative arthritis, right greater than left.  

The Veteran underwent a bilateral knee MRI study in November 2006.  The physician noted a history of bilateral knee pain with no history of trauma or previous surgery.  The MRI study revealed degenerative arthritic changes of the patellofemoral and medial compartments with a torn medial horn of a probable discoid medial meniscus.  Additionally noted were changes to an old Osgood-Schlatter's disease with focal changes of patellar tendinitis and low position of the patella.  Additionally, an X-ray study of the same date revealed bilateral knee degenerative changes with a degenerative tear of the medial meniscus of the left knee.

In December 2006, the Veteran underwent left knee arthroscopy.  The physician noted fairly isolated medial compartment arthritis with erosion down the subchondral bone with minimal chondromalacia and lateral compartment that appeared normal.

A June 2007 private medical record noted an extended discussion with the Veteran regarding his bilateral knee disability.  The physician opined that if the symptoms began as the Veteran had reported, then the current disability was "clearly [a] service-connected disability."  The physician also noted that she understood the nature of connecting a current disability to service as she was a former physician assistant who worked in the VA system.  Thus, she stated that if there was supporting documentation showing that the current condition was connected at the time of separation from service, the she did not understand the denial as there was no basis for it.

In June 2007, an X-ray study revealed a diagnosis for bilateral advanced varus patellofemoral osteoarthritis.   The Veteran was recommended for bilateral total knee arthroplasty.

The Veteran underwent an initial VA examination in November 2007.  The Veteran reported the onset of his bilateral knee disability in 1971 when he noticed that his knees bothered him including symptoms of pain.  The Veteran did not report any particular in-service activity that caused his bilateral knee condition.  In-service treatment consisted of medication.  The Veteran also reported self-treating his knees until the 2000's and that he began having injections in 2004.  The Veteran also reported a 2004 diagnosis for arthritis and a December 2006 arthroscopic left knee surgery.  The examiner noted current symptoms including a constant rubbing pain underneath the bilateral knee cap, weakness, stiffness, swelling, heat, instability, fatigability, and loss of motion.  The examiner also noted a mild pop with ROM and tenderness to palpation medial and lateral to the patella and with ROM.  The examiner diagnosed the Veteran with bilateral knee degenerative arthritis and left knee chondromalacia with chondrocalcinosis.  The examiner was asked to opine whether it was as least as likely as not that the current bilateral knee degenerative arthritis was caused by or related to the chondromalacia diagnosed during service.  The examiner stated that she was unable to resolve that question without resort to mere speculation.

A January 2009 private orthopedic medical record noted complaints of bilateral knee pain with 2002 listed as the date of onset.  The physician noted that he had offered to write a letter noting that the bilateral knee disability was "most likely" related to active duty service.  The physician also noted that the bilateral knee symptoms began during service and that the Veteran had reported his symptoms during his separation examination.  Further, the physician found that the current findings were consistent with arthritis that began during active duty service.

The Veteran underwent another VA examination in November 2009.  The Veteran reported the onset of his bilateral knee disability in 1971 or 1972 due to running and twisting of the right knee.  No traumatic left knee injury was reported.  The examiner noted STRs showing the Veteran was seen in November 1972 for crunching (or possible cinching) of the bilateral knee of unknown duration.  In-service X-ray studies were noted as negative as was a diagnosis of chondromalacia.  The examiner also noted that the separation examination did not note abnormal knees although the Report of Medical History was missing.  The Veteran reported a post-service occupation working at an upholstery plant for 35 years with no subsequent bilateral knee injury reported.  In addition, the examiner noted that the Veteran was treated in 1988 for a left knee strain and private family doctor medical records showed the Veteran had left knee surgery for a tear which was confirmed by a 1999 MRI study.  The examiner also noted a 2007 diagnosis for advanced patellofemoral arthritis of the bilateral knee based on X-ray study and a private medical record noting an in-service injury.  An examination of the bilateral knee revealed moderate bony deformities with mild tenderness medially.  Bumps were noted as consistent with Osgood-Schlatter's disease.  The examiner also found crepitation and grinding.  The Veteran was diagnosed with bilateral DJD.  The examiner opined that it was "less likely than not that the current bilateral knee DJD is a continuation of the bilateral knee complaint during military service."  The examiner based her opinion on STRs that did not show a chronic condition for either knee and post-service records that did not show a chronic condition until 1987 for the right knee and 2001 for the left knee.  Thus, the examiner found that such evidence made it difficult to connect the current bilateral knee disability to an "apparently transient problem 15 or more years earlier." 

At a July 2015 VA examination, the examiner noted a November 2007 X-ray study revealing bilateral knee degenerative changes of all compartments with joint space narrowing of the patellofemoral and medial compartments.  The examiner also noted a 1999 diagnosis for left knee meniscus tear and progressive bilateral knee DJD.  The examiner opined that the claimed bilateral knee disability "less likely than not" had its origin during active duty service, or was otherwise a result of active duty service.  The examiner based her opinion on the extended 26 year period between service and the 1999 MRI study that revealed a left knee meniscus tear.  The examiner further noted that the 1999 medical record did not indicate the onset within the past 20 years.  Additionally, the examiner noted medical literature that indicated meniscus injury/tear caused advanced degenerative changes in the affected knee and the contralateral knee.

Lastly, a September 2017 VA examiner opined that the bilateral knee disability was "less likely than not either incurred or caused by, had its onset or a continuation of the complaints that occurred while in service in 1972."  The examiner based her opinion on a negative November 1972 bilateral knee X-ray study that assessed the Veteran with bilateral knee pain with chondromalacia patella.  The examiner also noted that the Veteran underwent treatment for chondromalacia patella, namely a two week rest of the knee, and that there were no symptoms two weeks following separation from service.  The examiner further noted a separation examination that noted normal lower extremities with no complaints of knee problems.  Further, the examiner based her opinion on a more than 20 year gap between service and reported knee problems in the form of a meniscus injury which required surgical treatment and which was known to cause posttraumatic accelerated arthritis in the same and contralateral knee.  Thus, the examiner concurred with the prior VA examinations and found that the current bilateral knee disability was unlikely related to service.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for bilateral knee disability is warranted.

Initially, the Board notes the Veteran's STRs are incomplete.  As noted above, the in-service periodic and separation examinations are missing their Report of Medical History that would have been filled out by the Veteran.  It has been determined that the missing November 1972 Report of Medical History is unavailable.

When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1110 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically the overwhelming evidence of record shows the Veteran has a current diagnosis for bilateral knee DJD for which he has undergone several surgeries.   Accordingly, the Veteran clearly has a current diagnoses and the remaining question is whether his bilateral knee disability is otherwise related to service.

In this regard, the Board finds both the June 2007 and January 2009 private medical opinions the most probative evidence of record.  Both opinions were provided by physician's who had been treating the Veteran for his bilateral knee disability; thus both physicians had a substantial fund of knowledge of the Veteran's current bilateral knee condition.  In June 2007, the treating physician noted that she had an extended discussion with the Veteran regarding his bilateral knee disability and found the current disability "clearly" related to active duty service.  In support of her conclusion, she noted that if there was supporting documentation at the time of separation from service, then there was no basis to deny the Veteran's claim.  The January 2009 medical opinion was based on the Veteran's current symptomatology and knowledge of the Veteran's service-related symptoms.  Based on the above, the physician found the current bilateral knee findings consistent with a finding that the arthritis began during active duty service.  

The Board finds that both VA medical opinions are supported by the evidence of record; namely treatment for a bilateral knee condition two weeks prior to the Veteran's separation examination including a diagnosis for chondromalacia patella.  Thus the Board finds that the STRs bolster both the June 2007 and January 2009 favorable nexus opinions.

In light of the STRs showing the Veteran was treated for a bilateral knee condition two weeks prior to the separation examination, if follows logically that the Veteran would report such treatment during that examination.  Accordingly, the Board finds the Veteran's lay statements with respect to having reported his bilateral knee condition on his Report of Medical History in November 1972 credible.  

With regard to the November 2009 and September 2017 VA examination reports, both examiners based their nexus opinions, in part, on a lack of in-service medical evidence showing a chronic bilateral knee condition.  As noted above, the Veteran was initially treated for a bilateral knee condition less than two months prior to his separation from service.  Therefore, it is logical that the STRs would not have extensive evidence of a chronic condition if that condition occurred just prior to the Veteran's separation from service.  However, despite noting a lack of in-service treatment, the September 2017 examiner determined that the Veteran underwent treatment with no sequeala.  In consideration that the Veteran's separation examination is incomplete, it is unclear what evidence the examiner based this conclusion.  

The July 2015 VA examiner based her negative nexus opinion on an extended gap of medical evidence between service and the 1999 MRI study revealing a left knee meniscus tear.  While the examiner noted medical literature that supported a finding that a meniscus tear caused advanced degenerative changes in the affect knee and the contralateral knee, the examiner did not address whether the Veteran's in-service diagnosis of chondromalacia could have caused degenerative changes.  Thus, the Board finds that VA examination incomplete.

Further, the Board notes that none of the VA examiners who provided negative nexus opinion addressed the conflicting medical opinions that were of record prior to those examinations.  In addition, in his October 2008 VA Form 9, Substantive Appeal, the Veteran stated that he received treated for a bilateral knee condition by Dr. HF following his discharge from service until the physician passed away in the late 1970's or early 1980's.  The Veteran further stated that he attempted to obtain those records but that they had been destroyed following the physician's death.  Following treatment with Dr. HF, the Veteran stated that he was treated by Dr. JPW and that he had submitted those records.  The Board finds these statements credible and satisfactorily explains gaps in medical treatment records.  

As such, the Board finds the June 2007 and January 2009 private medical opinions the most probative evidence of record.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

At the very least, the evidence is at least in relative equipoise with regard to a causal connection between the claimed in-service treatment and the current bilateral knee disability.  Accordingly, after a review of all the evidence, the Board finds that service connection for bilateral knee is warranted; the claim is granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Entitlement to service connection for bilateral knee disability is granted.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


